11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                        JUDGMENT

The State of Texas,                                * From the 106th District
                                                     Court of Gaines County,
                                                     Trial Court No. 13-4370.

Vs. No. 11-14-00014-CR                             * January 16, 2014

Cori Jetton Riley,                                 * Per Curiam Memorandum Opinion
                                                     (Panel consists of: Wright, C.J.,
                                                     Willson, J., and Bailey, J.)

      This court has considered the State of Texas’s motion to dismiss its appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against the State of Texas.